          Case 2:20-cv-00772-WB Document 14 Filed 09/24/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 WILLIAM EDWARD PAXON, III,                                    CIVIL ACTION
              Plaintiff,

                v.

 DR. MARSH, THE DISTRICT                                       NO. 20-772
 ATTORNEY OF THE COUNTY OF
 BUCKS, AND THE ATTORNEY
 GENERAL OF THE STATE OF JOSH
 SHAPIRO,
                 Defendants.

                                            ORDER

       AND NOW, this 24th day of September day of 2020, the petitioner having filed requests

seeking an extension of time to object to the Report and Recommendation (ECF#10 and #11),

that extension having been granted and a new date to file objections having been set for

September 18, 2020, and the petitioner having not filed any objections by September 18, 2020,

upon careful and independent consideration of the petition for writ of habeas corpus, review of

the Report and Recommendation of United States Magistrate Judge Jacob P. Hart IT IS

ORDERED that:

       1. The Report and Recommendation is APPROVED and ADOPTED.

       2. The petition for a writ of habeas corpus is DENIED AS UNTIMELY.

       3. There is no basis for the issuance of a certificate of appealability.

                                                      BY THE COURT:



                                                      /s/Wendy Beetlestone, J.
                                                      _______________________________
                                                      WENDY BEETLESTONE, J.
